Case: 1:17-cv-00481 Document #: 92 Filed: 09/24/19 Page 1 of 2 PageID #:910




                IN THE UNITED STATES DISTRICT COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JOSEPH DUNN, HELEN IEHL, ALBERT                        )
PIETERSON, JOHN HASTINGS, WINDIE                       )
BISHOP, LISA BARNES, ANGELA GARR,                      )    No. 17-cv-00481
and MYESHA PRATHER individually and on                 )
behalf of a class of similarly situated individuals,   )
                                                       )
                               Plaintiffs,             )
                                                       )    Hon. Manish S. Shah
                       v.                              )
                                                       )
WELLS FARGO BANK, N.A.,                                )
                                                       )
                               Defendant.              )

    ORDER GRANTING JOINT MOTION AND STIPULATION TO MODIFY
                PRELIMINARY APPROVAL ORDER

       This matter having come before the Court on the Parties’ Joint Motion to Modify

Preliminary Approval Order (Dkt. 90) (the “Motion”) and the Parties’ Stipulation

Regarding Updated Settlement Website (Dkt 89) (the “Stipulation”), the Court being

sufficiently advised, and good cause having been shown:

       IT IS HEREBY ORDERED that the Motion and Stipulation are GRANTED. The

Court hereby approves www.TCPAWellsFargo.com as the Settlement Website to be used

in the Class Notices. Further, the deadlines set forth in the July 10, 2019 Preliminary

Approval Order (Dkt. 84) are hereby modified as follows:

       Settlement Website available by:        September 30, 2019 (from September 23,
                                               2019);

       Class Notice Mailed by:                 September 30, 2019 (from September
                                               23, 2019);

       Fee and Expense Application:            October 14, 2019 (from October 7,
                                               2019);
Case: 1:17-cv-00481 Document #: 92 Filed: 09/24/19 Page 2 of 2 PageID #:910




      Deadline for Objections/Exclusions: November 13, 2019 (from November
                                          6, 2019);

      SO ORDERED.

Dated: September 24, 2019

                                       ____________________________
                                       Hon. Manish S. Shah
                                       United States District Judge




                                      2
